Exhibit 10.35C

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) among SBA
COMMUNICATIONS CORPORATION, a Florida corporation (the “Company”) and JEFFREY A.
STOOPS (the “Executive”) is made and entered into as of January 1, 2008 (the
“Restatement Date”).

W I T N E S S E T H :

WHEREAS, the Company and its subsidiaries (collectively, the “Company Group”)
engage in the business of developing, leasing and maintaining wireless
telecommunications tower sites and other related businesses;

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement, dated February 28, 2003, as amended on June 24, 2005 and
again on November 10, 2005 (the “Original Agreement”);

WHEREAS, the Company and the Executive understood that the Original Agreement
would need to be revised in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations promulgated
thereunder (the “Code”), and the Company and the Executive now desire to revise
the Original Agreement to bring it into compliance; and

WHEREAS, the Company and the Executive wish to replace the Original Agreement as
of the Restatement Date with the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

1. EMPLOYMENT. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company on the terms and
conditions set forth herein.

2. TERM. The term of employment of the Executive by the Company Group hereunder
commenced as of January 1, 2003 (the “Effective Date”) and shall end
December 31, 2008 (the “Initial Term”), unless sooner terminated as hereinafter
provided or automatically extended in accordance with Section 7(a). All
references herein to the “Term” shall refer to both the Initial Term and any
automatic extension of the term that occurs in accordance with Section 7(a)
during the Initial Term.

3. POSITION AND DUTIES.

The Executive shall serve as the president and chief executive officer of the
Company and any other positions within the Company Group as determined from time
to time by the Board of Directors of the Company (the “Company Board”). The
Executive shall generally perform the duties of a president and chief executive
officer for the Company and shall have such specific responsibilities, duties
and authorities as shall from time to time be assigned by the Company Board or
the applicable subsidiary. The Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company Group.

 

1



--------------------------------------------------------------------------------

4. COMPENSATION AND RELATED MATTERS.

(a) Salary. During the Term, the Executive shall be paid an annual salary at a
rate of $416,394 per annum, which amount may be increased but not decreased by
the Company Board (the “Base Salary”). The Company shall pay the Base Salary in
accordance with its regular payroll practices as in effect from time to time.
Compensation of the Executive by payments of Base Salary shall not be deemed
exclusive and shall not prevent the Executive from participating in any other
compensation or benefit plan of the Company Group.

(b) Bonuses. In addition to the Base Salary payable to the Executive hereunder,
the Executive shall be entitled to receive a bonus (the “Bonus”) hereunder for
each calendar year (prorated for periods of service less than a full calendar
year, including any final year of service) to the extent earned in accordance
with performance targets, measurements and such other criteria as shall be
established for such year by the Company and the Company on or before March 31st
of such year. The annual amount of Bonus paid pursuant to this Section 4(b)
shall not be greater than the Base Salary paid to the Executive for such year.
The Bonus shall be payable in accordance with the Company’s customary bonus
payment practices, but in no event later than March 15th of the succeeding
calendar year.

(c) Expenses. During the Term, the Executive shall be entitled to receive
payment or reimbursement for all reasonable expenses incurred by the Executive
in performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of the Company Group, cell phone expenses and dues and seminar fees
(including, without limitation, the cost of seminars, educational courses and
license fees not to exceed $5,000 per annum necessary for the Executive to
maintain his active status as a Florida licensed attorney at law); provided that
such expenses are incurred and accounted for in accordance with the policies and
procedures then established by the Company Group from time to time; provided
further that the reimbursement of dues and seminar fees in any one calendar year
shall not impact the amount of dues and seminar fees reimbursable in any other
calendar year; provided further that reimbursement shall be made as soon as
practicable after a request for reimbursement is received by the Company Group
in accordance with the Company’s customary expense reimbursement practices, but
in no event later than the last day of the calendar year next following the
calendar year in which the expense is incurred.

(d) Other Benefits. The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement made available by the
Company Group in the future to its executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements, which benefits shall include
disability insurance for as long as the Company Group generally provides
disability insurance to its officers. Any payments, bonuses or benefits payable
to the Executive hereunder in respect of any calendar year during which the
Executive is employed by the Company Group for less than the entire such year
shall, unless otherwise provided in the applicable plan or arrangement, be
prorated in accordance with the number of days in such calendar year during
which the Executive is so employed.

 

2



--------------------------------------------------------------------------------

(e) Group or Family Medical Coverage. The Company shall immediately cause to be
provided group or family medical insurance coverage to the Executive and his
dependents under a plan for employees of the Company Group and such plan shall
include reasonable coverage for medical, hospital, surgical and major medical
expenses and shall be subject to such deductibles as applicable to other Company
Group employees.

5. WITHHOLDING. Both the Executive and the Company agree that all amounts paid
pursuant to this Agreement shall be subject to all applicable federal, state,
local and foreign withholding requirements.

6. TERMINATION. Subject to the provisions set forth in this Section 6, the
Company Group shall have the right to terminate the Executive’s employment
hereunder, and the Executive shall have the right to resign his employment with
the Company Group, at any time for any reason or for no stated reason. For
purposes of this Agreement, the terms “terminate,” “terminated,” “termination”
and “resignation” mean a termination of the Executive’s employment that
constitutes a Separation from Service (as defined in Section 6(e)(v) hereof).

(a) General. Upon a termination of the Executive’s employment for any reason, he
shall be entitled to receive the following amounts on the next regularly
scheduled payroll date after the date of the Executive’s termination of
employment: (i) any accrued and unpaid Base Salary determined as of his date of
termination, (ii) a cash payment (calculated on the basis of his Base Salary
then in effect) for all unused vacation days which the Executive may have
accrued as of his date of termination and (iii) any unpaid reimbursement for
business expenses the Executive is entitled to receive under Section 4(c) above.

(b) Termination for Cause; Resignation Without Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company Group is terminated by the Company Group for Cause (as defined below) or
if the Executive resigns without Good Reason (as defined below), he shall be
entitled to the payments set forth in Section 6(a). Except to the extent
required by the terms of any applicable compensation or benefit plan or program
or otherwise required by applicable law, the Executive shall have no right under
this Agreement or otherwise to receive any other compensation or to participate
in any other plan, program or arrangement after such termination or resignation
of employment with respect to the year of such termination or resignation and
later years.

(ii) “Cause” means any of the following events: (A) the Executive’s willful
material violation of any law or regulation applicable to the business of the
Company Group; (B) the Executive’s conviction of, or plea of “no contest” to, a
felony; (C) any willful perpetration by the Executive of an act involving moral
turpitude or common law fraud whether or not related to his activities on behalf
of the Company Group; (D) any act of gross negligence by the Executive in the
performance of his duties as an employee of the Company Group; (E) any material
violation of the employee manuals of the Company Group, as in effect from time
to time; or (F) any willful misconduct by the Executive that is materially
injurious to the financial condition, business, or reputation of, or is
otherwise materially injurious to, the Company Group.

 

3



--------------------------------------------------------------------------------

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Company Board and the
Company Board stating that the Executive will be terminated for Cause,
specifying the particulars thereof and the effective date of such termination;
provided, however, that upon receipt of such notice, the Executive shall have
(A) an opportunity to cure the matter constituting Cause within a measurable
period of time and (B) an opportunity, together with his counsel, to be heard by
the Company Board and the Company Board. The date of a resignation by the
Executive shall be the date specified in a written notice of resignation to the
Company. The Executive shall provide at least 30 days’ advance written notice of
resignation without Good Reason; provided, however, that the Company Group, in
its sole discretion, may waive the notice requirement in whole or in part.

(c) Termination Without Cause; Resignation for Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company Group is terminated by the Company Group without Cause or if the
Executive resigns from his employment hereunder for Good Reason, then in
addition to the amounts set forth in Section 6(a), the Executive shall be
entitled to the following payments (collectively, the “Severance Payments”):
(A) a pro rata portion of the Bonus for the year in which the termination or
resignation occurs calculated by multiplying (x) the Bonus for the year of
termination (based and on the assumption that all performance targets have been
or will be achieved) by (y) a fraction, the numerator of which is the number of
days the Executive was employed during the year of termination and denominator
of which is 365; and (B) a payment equal to three (3) times the sum of (x) the
Reference Salary, (y) the Reference Bonus and (z) the Reference Benefits Value
(each as defined below).

(ii) Subject to Section 6(e) hereof, the Severance Payments shall be payable in
a lump sum on the first business day of the third calendar month following the
calendar month in which the Executive’s termination or resignation becomes
effective in accordance with this Section 6(c).

(iii) Payment of the Severance Payments, whether pursuant to this Section 6(c)
or pursuant to Section 7, shall be contingent upon the Executive executing a
full release and waiver of claims against the Company Group (which release and
waiver of claims, once executed and irrevocable, shall not apply to the
Company’s obligation to make the Severance Payments hereunder), in a form
approved by the Company Board, which becomes irrevocable not later than the last
day of the second calendar month following the calendar month in which the
Executive’s termination or resignation becomes effective in accordance with this
Section 6(c).

(iv) “Reference Benefits Value” means the greater of (1) $33,560 and (2) the
value of all medical, dental, health, life, and other fringe benefit plans and
arrangements applicable to the Executive and his dependents for the year in
which the termination occurs.

(v) “Reference Bonus” means the greater of (1) $312,295.50, (2) 75% of the
Executive’s target Bonus for the year in which the termination occurs and
(3) 100% of the Executive’s Bonus for the year immediately preceding the year in
which the Executive’s termination of employment occurred.

 

4



--------------------------------------------------------------------------------

(vi) “Reference Salary” means the greater of (1) $416,394 and (2) the
Executive’s annual rate of Base Salary for the year in which the termination
occurs.

(vii) Resignation for “Good Reason” means the occurrence of any of the following
events: (A) the Executive’s position, title, duties, and reporting
responsibilities with the Company in effect on the Effective Date become less
favorable in any material respect, (B) a reduction in the Base Salary, Bonus or
material benefits as of the Effective Date or (C) the relocation of the
Executive’s principal place of business to a location that is more than twenty
(20) miles from the Executive’s primary business location on the Effective Date
without the Executive’s consent. In order to constitute Good Reason, (x) the
Executive must provide written notification of his intention to resign within
thirty (30) days after the Executive knows or has reason to know of the
occurrence of any such event, and (y) such event or condition is not corrected,
in all material respects, by the Company within twenty (20) days of its receipt
of such notice and (z) the Executive resigns his employment with the Company and
the Company not more than thirty (30) days following the expiration of the
20-day period described in the foregoing clause (y).

(viii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company and the Company; provided,
however, that no such written notice shall be effective unless the cure period
specified in Section 6(c)(vii) above has expired without the Company Group
having corrected the event or events subject to cure.

(d) Disability; Death. If, as a result of the Executive’s incapacity due to
physical or mental illness (such incapacity being determined by the Company
Group in its reasonable discretion), the Executive shall have been absent from
his full-time duties as described hereunder for the entire period of six
(6) consecutive months, the Executive’s employment shall terminate at the end of
the six (6) month period. Upon a termination pursuant to this Section 6(d) or as
a result of the Executive’s death, the Executive (or his estate, as applicable)
shall be entitled to the benefits set forth in Section 6(a). Except to the
extent required by the terms of any applicable compensation or benefit plan or
program or otherwise required by applicable law, the Executive shall have no
right under this Agreement or otherwise to receive any other compensation or to
participate in any other plan, program or arrangement after such termination.

(e) Section 409A Compliance.

(i) If, at the time of the Executive’s termination or resignation with the
Company Group, the Executive is a Specified Employee (as defined below), then
any amounts payable to the Executive pursuant to this Agreement prior to the
6-month anniversary of the Executive’s date of termination or resignation (the
“Short-Term Deferral Date”) shall be delayed and not paid to the Executive until
the first business day following the Short-Term Deferral Date, at which time
such delayed amounts will be paid to the Executive in a cash lump sum (the
“Catch-Up Amount”).

 

5



--------------------------------------------------------------------------------

(ii) If payment of an amount is delayed as a result of this Section 6(e), such
amount shall be increased with interest from the date on which such amount would
otherwise have been paid to the Executive but for this Section 6(e) to the day
prior to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Code for the month in which the date of the Executive’s termination or
resignation occurs. Such interest shall be paid at the same time that the
Catch-Up Amount is paid.

(iii) If the Executive dies on or after the date of the Executive’s termination
or resignation and prior to the Short-Term Deferral Date, any amount delayed
pursuant to this Section 6(e) shall be paid to the Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of the Executive’s death.

(iv) “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code. The determination of whether the Executive
constitutes a Specified Employee on the date of his termination or resignation
shall be made in accordance with the Company’s established methodology for
determining Specified Employees.

(v) “Separation from Service” means a “separation from service” from the Company
Group within the meaning of the default rules under the final regulations issued
pursuant to Section 409A of the Code.

(vi) The provisions of this Section 6(e) shall apply notwithstanding any
provision of this Agreement related to the timing of payments following the
Executive’s termination or resignation.

7. CHANGE IN CONTROL.

(a) The Term shall automatically be extended for three (3) years following the
effective date of a Change in Control of the Company (as defined below).

(b) A “Change in Control” shall be deemed to have occurred when:

(i) any person other than Steven E. Bernstein is or becomes the “beneficial
owner” (as defined) in Rule 13d-3 of the Exchange Act, directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then- outstanding securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who constitute the Company
Board as of the Effective Date and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company) whose appointment or
election by the Company Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

6



--------------------------------------------------------------------------------

(iii) there is consummated a merger or consolidation of the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary, at least fifty percent
(50%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates other than in
connection with the securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

8. REDUCTION OF PAYMENTS.

(a) In the event that any amount or benefit paid, distributed or otherwise
provided to the Executive by the Company, whether pursuant to this Agreement or
otherwise (collectively, the “Covered Payments”), is or becomes subject to the
tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue Code,
as amended (the “Code”), or any similar tax that may hereafter be imposed, the
Company shall have the right to reduce the amount of the Severance Payments
payable to the Executive under this Agreement such that the present value of all
Covered Payments (as determined under the Code and the applicable regulations)
does not constitute a “parachute payment” for purposes of Section 280G of the
Code. In making any such reduction, the Company shall reduce the amount
described in Section 6(c)(i)(B) hereof prior to reducing the amount described in
Section 6(c)(i)(A) hereof.

(b) For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax:

(i) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, but no “parachute payments” in excess of
the “base amount” shall be treated as subject to the Excise Tax, unless, and
except to the extent that,

 

7



--------------------------------------------------------------------------------

in the opinion of the Company’s independent certified public accountants or tax
counsel selected by such accountants (the “Accountants”), there is no
substantial authority that such Covered Payments (in whole or in part) either do
not constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4) of the
Code) in excess of the “base amount”, and

(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

(c) The Company shall apply the provisions of this Section 8(c) in a reasonable
manner and in good faith in accordance with then prevailing practices in the
interpretation and application of Section 280G of the Code. For purposes of
applying the provisions of this Section 8, the Company shall be entitled to rely
on the written advice of legal counsel or a nationally recognized accounting
firm as to whether one or more Covered Payments constitute “parachute payments”
under Section 280G of the Code.

9. PROTECTION OF THE COMPANY’S INTERESTS.

(a) No Competing Employment. For so long as the Executive is employed by the
Company Group and during a period of two (2) years after his employment with the
Company Group has been terminated (such period being referred to hereinafter as
the “Restricted Period”), the Executive shall not, without the prior written
consent of the Company Board and the Company Board, directly or indirectly, own
an interest in, manage, operate, join, control, lend money or render financial
or other assistance to or participate in or be connected with, as an officer,
employee, partner, stockholder, consultant or otherwise, any individual,
partnership, firm, corporation or other business organization or entity that
competes with the business of the Company Group by providing any goods or
services provided or under development by the Company Group at the effective
date of the Executive’s termination of employment (the “Business”); provided,
however, that this Section 9(a) shall not proscribe the Executive’s ownership,
either directly or indirectly, of less than one (1) percent of any class of
securities which are listed on a national securities exchange or quoted on the
automated quotation system of the National Association of Securities Dealers,
Inc.

(b) No Interference. During the Restricted Period, the Executive shall not,
directly or indirectly, whether for his own account or for the account of any
other individual, partnership, firm, corporation or other business organization
(other than the Company Group), (i) solicit, or endeavor to entice away from the
Company Group, or otherwise interfere with the relationship of the Company Group
with, any person or entity who is, or was within the then most recent
twelve-month period, (A) employed by, or otherwise engaged to perform services
for, the Company Group, or (B) a customer or client of the Company Group or
(ii) assist or encourage any other person in carrying out, directly or
indirectly, any activity that would be prohibited by the provisions of this
Section 9(b) if such activity were carried out by the Executive, and, in
particular, the Executive agrees that he will not, directly or indirectly,
induce any employee of the Company Group to carry out any such activity, or
(iii) otherwise interfere with the business of the Company Group.

 

8



--------------------------------------------------------------------------------

(c) Non-Disparagement. During the Restricted Period and thereafter, the
Executive shall not intentionally make any public statement, or publicly release
any information, that disparages or defames the Company Group, or any of its
officers and directors, and shall not intentionally cause or encourage any other
person to make any such statement or publicly release any such information.

(d) Confidentiality. The Executive understands and acknowledges that in the
course of his employment, he has had and will continue to have access to and
will learn confidential information regarding the Company Group that concerns
the technological innovations, operations and methodologies of the Company
Group, including, without limitation, business plans, financial information,
protocols, proposals, manuals, procedures and guidelines, computer source codes,
programs, software, know-how and specifications, inventions, copyrights, trade
secrets, market information, Developments (as hereinafter defined), data and
customer information (collectively, “Proprietary Information”). The Executive
recognizes that the use or disclosure of Proprietary Information could cause the
Company Group substantial loss and damages which could not be readily
calculated, and for which no remedy at law would be adequate. Accordingly, the
Executive agrees that during the period beginning on the date hereof and
continuing in perpetuity thereafter, he shall keep confidential and shall not
directly or indirectly disclose any such Proprietary Information to any third
party, except as required to fulfill his duties in connection with his
employment by the Company Group, and shall not misuse, misappropriate or exploit
such Proprietary Information in any way. The restrictions contained herein shall
not apply to any information which the Executive can demonstrate (i) was already
available to the public at the time of disclosure, or subsequently became
available to the public, otherwise than by breach of this Agreement or (ii) was
the subject of a court order to disclose.

“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts and ideas, whether or not patentable, and works of
authorship, relating to the present or planned activities, or the products and
services of the Company.

(e) Exclusive Property. The Executive confirms that all Proprietary Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by him relating to the business of
the Company Group shall be and remain the property of the Company Group. Upon
the termination of the Executive’s employment with the Company Group or upon the
request of the Company Group at any time, he shall promptly deliver to the
Company Group, and shall not without the consent of the Company and the Company
retain copies of, any written materials not previously made available to the
public, or records and documents made by the Executive or coming into his
possession concerning the business or affairs of the Company Group; provided,
however, that subsequent to any such termination, the Company Group shall
provide the Executive with copies (the cost of which shall be borne by the
Executive) of any documents which are requested by the Executive and which he
has determined in good faith are (i) required to establish a defense to a claim
that the Executive has not complied with his duties hereunder or (ii) necessary
to the Executive in order to comply with applicable law.

 

9



--------------------------------------------------------------------------------

(f) Assignment of Developments. During the Executive’s employment, all
Developments that are at any time made, reduced to practice, conceived or
suggested by him, whether acting alone or in conjunction with others, shall be
the sole and absolute property of the Company Group, free of any reserved or
other rights of any kind on his part, and the Executive hereby irrevocably
assigns, conveys and transfers any and all right, title and interest that he may
have in such Developments to the Company Group. If such Developments were made,
reduced to practice, conceived or suggested by the Executive during or as a
result of his employment relationship with the Company Group, the Executive
shall promptly make full disclosure of any such Developments to the Company
Group and, at the Company’s cost and expense, do all acts and things (including,
among others, the execution and delivery under oath of patent and copyright
applications and instruments of assignment) deemed by the Company Group to be
necessary or desirable at any time in order to effect the full assignment to the
Company Group, of his right and title, if any, to such Developments. The
Executive acknowledges and agrees that any invention, concept, design or
discovery that concretely relates to or is associated with the Executive’s work
for the Company Group that is described in a patent application or is disclosed
to a third party directly or indirectly by the Executive during the Restricted
Period shall be the property of and owned by the Company Group and such
disclosure by patent application (except by way of a patent application filed by
the Company Group) or otherwise shall constitute a breach of Section 8(a) above.

(g) Injunctive Relief. Without intending to limit the remedies available to the
Company Group, the Executive acknowledge that a breach of any of the covenants
contained in this Section 8 may result in material irreparable injury to the
Company Group for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company Group shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 9 or such other relief as may be required to specifically enforce
any of the covenants in this Section 9.

(h) Enforceability. Should any of the time periods or the geographic area set
forth in this Section 9 be held to be unreasonable by any court of competent
subject matter jurisdiction, the parties hereto agree to petition such court to
reduce the time period or geographic area to the maximum permitted by governing
law.

10. RIGHTS AND OBLIGATIONS. The Executive hereby consents to the assignment by
SBA Properties, Inc. to the Company, and the assumption by the Company, of all
of SBA Properties, Inc.’s rights and obligations under the Agreement. The
Executive acknowledges and agrees, for himself and each of his respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Assigns”), that the Executive and the Assigns shall have no
right of action or remedy against SBA Properties, Inc. for any claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”), including
without limitation, any Claims under federal, state, local or foreign law, that
the Executive and the Assigns may have, or in the future may possess, arising
out of (i) the Executive’s employment relationship with and service as an
employee of the Company Group or (ii) the Agreement.

 

10



--------------------------------------------------------------------------------

11. NOTICE. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service, electronically transmitted, or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to:

 

If to the Executive:

   Jeffrey A. Stoops

If to the Company:

   SBA COMMUNICATIONS CORPORATION,    a Florida corporation    5900 Broken Sound
Parkway N.W.    Boca Raton, Florida, 33487    Attn: General Counsel

With a copy to:

   Shearman & Sterling    599 Lexington Ave.    New York, NY    10022    Attn:
Kenneth J. Laverriere

or to such other address as any party may designate by notice complying with the
provisions of this Section. Each such notice shall be deemed delivered (a) on
the date delivered if by personal delivery; (b) on the date of transmission with
confirmed answer back if by electronic transmission; and (c) on the date upon
which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

12. AMENDMENTS. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
party as to whom enforcement of any such amendment, supplement, waiver or
modification is sought and making specific reference to this Agreement.
Notwithstanding the preceding sentence, the Company may, without the Executive’s
consent, amend any provision of this Agreement to the extent it deems such
action necessary or advisable to avoid the imposition on any person of
additional taxes, penalties or interest under Section 409A of the Code, and any
such amendment shall not be a basis for a resignation by the Executive for Good
Reason; provided, however, that any such amendment or modification shall, to the
maximum extent the Company, reasonably and in good faith determines to be
possible, retain the economic and tax benefits to the Executive hereunder while
not materially increasing the cost to the Company of providing such benefits to
the Executive. Any determinations of the Company pursuant to this Section 12
shall be final, conclusive and binding on all persons.

13. ASSIGNMENTS. No party shall assign his or its rights and/or obligations
under this Agreement without the prior written consent of each other party to
the Agreement. The Company will require a successor to all or substantially all
of the business or assets of the Company to assume expressly and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place.

 

11



--------------------------------------------------------------------------------

14. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

15. ENFORCEMENT COSTS. If any civil action or other legal proceeding arising out
of or related to this Agreement is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, sales and use taxes, court costs and all expenses
even if not taxable as court costs (including, without limitation, all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post-judgment proceedings), incurred in that civil action or legal
proceeding, in addition to any other relief to which such party or parties may
be entitled. Attorneys’ fees shall include, without limitation, paralegal fees,
investigative fees, administrative costs, sales and use taxes and all other
charges billed by attorney to the prevailing party.

16. EQUITABLE REMEDIES. The Executive acknowledges that the services to be
rendered by the Executive hereunder are extraordinary and unique and are vital
to the success of the Company, and that damages at law would be an inadequate
remedy for any breach or threatened breach of this Agreement by the Executive.
Therefore, in the event of a breach or threatened breach by the Executive of any
provision of this Agreement, the Company Group shall be entitled, in addition to
all other rights or remedies, to an injunction restraining such breach, without
the Company Group being required to show any actual damage or to post an
injunction bond.

17. GOVERNING LAW. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida without reference to any choice of law
provisions therein.

18. JURISDICTION AND VENUE. The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Palm Beach County, Florida. Any civil action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the State of Florida in Palm Beach County or the United
States District Court, Southern District of Florida, West Palm Beach Division.
Each party consents to the jurisdiction of such court in any such civil action
or legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such court. Service of any court paper may
be effected on such party by mail, as provided in this Agreement, or in such
other manner as may be provided under applicable laws, rules of procedure or
local rules.

19. SEVERABILITY. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the

 

12



--------------------------------------------------------------------------------

extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given full force and effect so far as possible.
If any provision of this Agreement may be construed in two or more ways, one of
which would render the provision invalid or otherwise voidable or unenforceable
and another of which would render the provision valid and enforceable, such
provision shall have the meaning which renders it valid and enforceable.

20. ENTIRE AGREEMENT. This Agreement and the other documents executed by the
parties in connection herewith (including that certain Incentive Stock Option
Agreement and Restricted Stock Agreement) represent the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations (if any)
made by and between such parties, including, without limitation, the employment
agreement between the Executive and the Company dated March 14, 1997.

21. AMENDMENT AND RESTATEMENT. This Agreement has been amended and restated for
purposes of complying with Section 409A of the Code, effective as of the
Restatement Date.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

SBA COMMUNICATIONS CORPORATION By:  

/s/ Thomas P. Hunt

  Thomas P. Hunt, Senior Vice President and   By:  

/s/ Steven Bernstein

  Steven Bernstein, Chairman of the Board of SBA Communications Corporation

/s/ Jeffrey A. Stoops

JEFFREY A. STOOPS

 

13